 558DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert J Horth,DonaldA Horth,and Douglas RHorth,a partnership d/b/a Central Engineeringand ConstructionCoandEdward Paul CouchandRonaldC CappsandWilliam Muncy, Jr Cases25-CA-4432, 25-CA-4466, and 25-CA-4530November 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn April 13, 1972, Administrative Law Judge'Jerry B Stone issued the attached Decision in thisproceedingThereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent also filed exceptions and a supporting brief 2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Robert J Horth, Donald AHorth, and Douglas R. Horth, a partnership d/b/aCentral Engineering and Construction Co, Indian-apolis, Indiana, its officers, agents, successors, andassigns,shalltake the action set forth in theAdministrative Law Judge's recommended Order1The title ofTrial Examiner was changed to Administrative LawJudge effective August 19 19722Because in our opinion the record and the exceptions and the briefsadequately set forth the issues and positions of the parties the Respondent srequest for oral argument is hereby deniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B STONE, Trial Examiner This proceeding underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on January 11,12, 13, 14, and 15, 1972, at Indianapolis, IndianaThe original charge in Case 25-CA-4432 was filed onJuly 19 and served on Respondent on July 21, 1971 Theoriginal charge in Case 25-CA-4466 was filed on August 5and served on Respondent on August 5, 1971 The originalcharge in Case 25-CA-4530 was filed on September 14 andserved on Respondent on September 16, 1971Cases25-CA-4432and 4466 were consolidated onSeptember 30, 1971 A consolidated complaint for theseCases was issued on September 30, 1971 Thereafter onOctober 29,1971, Cases 25-CA-4432,4466,and 4530 wereconsolidatedOn October29, 1971,a complaint was issuedwith respect to Case 25-CA-4530The issues essentially concern allegations of (1) unlawfulinterrogation and threats in violation of Section 8(a)(1) ofthe Act,(2) several layoffs of employees in violation ofSection 8(a)(3) and(1) of the Act,and (3)several layoffsand terminations of employees in violation of Section8(a)(3) and(1) of the ActAll parties were afforded full opportunity to participatein the proceedingOral argument was made by theRespondent at the hearing and has been considered Bnefshave beenfiled by theGeneral Counsel and Respondentand have been consideredUponthe entire record in the case and from myobservation of witnesses,Ihereby make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERRobert J Horth, Donald A Horth,and Douglas RHorth are,and have been at all times material herein,partners doing business under the trade name and style ofCentral Engineering and Construction CoRespondent is now, and has been at all times materialherein,a partnershipwith its place of business atIndianapolis,Indiana It is engaged in the business ofconstructionDuring a representative 12-month period,Respondent,in the course and conduct of its business operations,purchased,transferred,and delivered to its Indianajobsites,goods and materials valued in excess of $50,000which were transported to said jobsites directly from Statesother than the State of IndianaDuring a representative 12-month period,Respondent,in the course and conduct of its business operations,performed services valued in excess of$50,000 in Statesother than Indiana wherein Respondent is locatedAnnually,Respondent,in the course and conduct of itsbusiness operations,furnished services valued in excess of$50,000 which had a substantial impact on the nationaldefenseBased on the foregoing,and as conceded by Respondent,Respondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act It is soconcluded and foundIITHE LABOR ORGANIZATION INVOLVEDLocal716, InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America(herein referred to as TeamstersUnion), and Local 274 andLocal204,Laborers'InternationalUnion of NorthAmerica, AFL-CIO (herein referredto individually andcollectively as Laborers Union),each is, and has been at alltimesmaterial herein, a labor organizationwithin themeaning of Section2(5) of the Act200 NLRB No 71 CENTRAL ENGINEERING & CONSTRUCTION CO559IIITHE UNFAIR LABOR PRACTICESA Preliminary IssuesSupervisory StatusAt all times material herein, the following named personsoccupied positions set opposite their respective names, andhave been and are now agents of the Respondent, actingon its behalf, and are supervisors within the meaning ofSection 2(11) of the ActRobert J Horth-partnerDonald A Horth-partnerDouglas R Horth-partnerGeorge H Jones-foremanBobby Swafford-foremanHoward Sizemore-foremanBBackgroundThe Respondent,Central Engineering and ConstructionCo , is a general partnership owned and operated by threebrothers(Donald Horth,Robert Horth,and DouglasHorth)The enterprise was founded in 1934 by the fatherof the aforesaid brothers and has been operated sinceWorld War II by these three brothersItappears that union organizational efforts amongRespondent's employees occurred in the late 1930's Fromthat time to date Respondent has had collective-bargainingrelationships and contracts with various unions, includingthe Laborers,Teamsters,and Operating EngineersFrom the late 1930's to 1970, the facts are clear that theRespondent has a clean record as regards questions ofunfair labor practices, attitude toward unionism, andhandling of grievances Union business agents, during suchtime, regularly visited jobsites and from time to time raisedvarious issuesMost of these issues were resolved informal-lyIn sum,the evidence reveals that prior to mid- 1970,Respondent had an exemplary record with respect to itshandling of labor relationsFamily Relationship of Employees and SupervisorsThe issue in this case concerns Respondent's conductdirected toward employeesWilliamMuncy, Edward PCouch, Ronald Capps, and James Gray Many of thesupervisors and employees involved in the incidents in thisproceeding are related (by blood or marriage) or have closefamily tiesThus Foreman Howard Sizemore, RickySizemore,William Muncy, Ferns Couch, and Edward PCouch all appear to have some degree of relationship, oneto the other Foreman George Jones, supervisor of Cappsand Gray, has on his work crew a son, Roy JonesC Events Concerning MuncyThe General Counsel contends that (1) Respondent, bySupervisor Howard Sizemore, on or about April 9, 1971,threatened its employees with physical violence and otherunspecified reprisals for filing charges and giving testimo-ny to the Board, (2) Respondent, on or about April 15 and16, 1971, discriminated againstWilliamMuncy, Jr, inregard to hire or tenure of employment, by refusing topermit said employee to start work upon his arrival, and (3)Respondent did discharge or lay off and failed and refusedand has continued to fail and refuse to rt call or reinstateMuncy because he had filed charges with the Board,engaged in union activity, engaged in protected concertedactivity, and because Respondent believed he had done soWilliam Muncy, Jr, commenced working for Respon-dent as a laborer in mid-1970 His foreman was HowardSizemore, his uncle (by marriage)Thereafter and until around the first of December 1970,itmay be said that Muncy complained to his uncle and tothe Laborers Union on a number of occasions that he wasnot being paid correctly according to the collective-bargaining agreement The problem seems to have beenengendered by the fact that Respondent employs employ-ees for work on sanitary sewers and storm sewers Thecollective-bargainingagreements provide for differentwage rates for employees, depending upon whether thework involved is sanitary sewers or storm sewers Itappears that it is difficult to know which work is beingperformed by mere observation of the work As to whetherMuncy was correct or not in his complaint, it may be saidthat the facts are insufficient for such a determinationFurther, if the facts submitted were to be sufficient towarrant a determination that Muncy was correct in hiscomplaint, the facts are still insufficient to warrant adetermination that Respondent had madt such improperdetermination of wage rates other than by simple mistakeThe Laborers Union's representative investigated Mun-cy's complaints about his wage rates and contacted theRespondent, and it was determined that Muncy was beingpaid according to the correct wage ratesAs indicated,Muncy made a number of complaints tohis foreman and to the Union during the period of mid-1970 to December 1970 about receiving an improper wagerate for his work After disposition of his second complaintaround mid-1970, Foreman Howard Sizemore spoke toMuncy, told Muncy that he could call the union businessagent if he had cause, but that he (Sizemore) didn't havetime to spend with him if he didn't have a cause ForemanSizemore told Muncy in effect that if he had the Union outon the job again without cause that he would have to lethim go iAs the facts otherwise reveal, Muncy had the Union outon the job on other complaints in 1970 The facts reveal,excepting for the December layoff, that Muncy was notlaid off or discharged on such occasionsAround the same time, Foreman Howard Sizemorespoke to employee Edward P Couch, at Couch's home,about Muncy As previously noted, Sizemore, Couch, andMuncy are all related by blood or marriage Couch'stestimony as to what occurred is piecemeal in natureConsidering the logical consistency of all the evidence, Iam not persuaded that it reveals the facts completelyIThe facts are based on a composite of the credited aspects of thetheir conclusion of what had occurred and that each testified to the fact, intestimony of both Muncy and Sizemore The testimony of both witnessesa light favorable to himself The testimony of each witness to factswas presented in a piecemeal fashion I am persuaded that both testified tocontradictory of the facts found is discredited 560DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, I am persuaded that Sizemore spoke of the fact thathe considered that Muncy was making complaints whichwere without cause I credit Couch's testimony to the effectthataspartof the conversation Foreman HowardSizemore stated that "If Muncy had union men out on thejob one more time he'd have to let him go " I am persuadedthat this was in the context of other statements aboutMuncy making uncalled-for complaints and was intendedto convey that Muncy would be laid off if Muncy madeother uncalled-for complaints 2Sometime in the fall of 1970, Muncy worked on aholidayAccording to the collective-bargaining agreementinvolved, this holiday work entitled him to premium payfor such work Respondent did not pay Muncy for suchwork at the premium rate It appears that Muncycomplained to Foreman Sizemore about this matter It alsoappears that Foreman Sizemore expressed the position thatthe day involved was not a holiday under the contractMuncy contacted the Laborers Union 3 The Unionthereafter settled this grievance with the Respondent withthe result that Muncy was ultimately paid for the holidayat the contract premium rateAfter the union representative, around December 1,1970, told ForemanSizemorethat Muncy (and apparentlyothers) was entitled to holiday pay for the particular day'swork On the same day Foreman Sizemore and Muncy hadan argument In the conversation Foreman Sizemore toldMuncy that he was a "troublemaker "Following the foregoing, the Respondent, on the sameday, laidMuncy off from work Muncy was on layoffstatus from this date until March 26, 1971 After his layoffin December 1970, Muncy filed, on December 4, 1970, anunfair labor practice charge concerning his layoff Thisunfair labor practice charge was settled by Respondent onFebruary 8, 1971Muncy filed another charge on March15, 1971This charge was dismissed on April 30, 1971Muncy testified to the effect that he filed the secondunfair labor practice charge on March 15, 1971, becausethe rest of the crew had been returned to work after thesettlement of the first charge and he hadn't been returnedto workThe record is silent as to whether Respondent, onDecember 1, 1970, or thereabout, laid off Muncy only orwhether others on the crew were also laid offMuncy'stestimony about the "rest of the crew" being returned towork suggests that he was not the only one laid off aroundthe time In sum, the totality of the facts relating toMuncy's layoff on December 1, 1970, does not reveal abasis for inference that the layoff was discriminatorilymotivatedMuncy returned to work during the last part of March1971Muncy testified to the effect that he was late and thatForeman Sizemore required him to wait the rest of the halfhour before starting to work Muncy in his testimony didnot indicate how many minutes he was late Foreman2Couch testified that Foreman Sizemore also suggested that Don(Horth) had told him if he had the union men out there one more time toget rid of him Considering Couch s total testimony on this point I ampersuaded that Couch s testimony is an interpretation of what he believedwas said concerning Horth s alleged remarks and not what was said Itherefore do not credit Couch s testimony to the effect that Sizemore relatedthat Horth had in effect told him to get rid of Muncy if he had the UnionSizemore testified in effect that Muncy reported to workhalf an hour late and was immediately put to workAs indicated later,there is a contention that Respondenton another date discriminated against Muncy by notallowing him to go to work when he and Couch were lateand Couch was allowed to start work immediately Inreference to this issue Muncy testified to the effect that heknew of an occasion in the summer of 1971 when atemporary replacement to employee James Turner, Jr,reported to work late around 15 minutes in the morningand afternoon of a Friday and was allowed to start workimmediately4It is sufficient to say that the evidence as toRespondent'shandling of latenesses is not sufficient toreveal that Respondent's actions with regard to Muncy asto latenessisdiscriminatoryin natureFurther,notingMuncy's testimony as to the number of minutes he was lateon other occasions,Iam persuaded that ForemanSizemore's testimony is more correct as to the incident inlateMarch,and I credit his testimony as to this incidentoverMuncy's I am persuaded that Muncy was either 30minutes late or so close thereto that it would make nopractical differenceEvents-Circa April 9As indicated, the General Counsel contends in effect thatForeman Howard Sizemore threatened Muncy on April 9,1971, because he filedchargeswith the National LaborRelations BoardWitnesses Muncy, Couch, Turner,and Sizemore testifiedwith reference to the events circa April 9, 1971Anexamination of the exhibit relating to payroll records andthe events concerning Muncy and Couch being late revealssuch event to have occurred on April 20 and 21Muncytestified to the effect that the event of the "threat"occurred about 2 weeks before the event of his andCouch's being late to work I find as a fact that the event ofthe "threat" occurred circa April 9AroundApril 9, 1971,Muncy was at work Heapparently was handling pipe which was being placed in aditch Foreman Howard Sizemore came to the place whereMuncy was working Sizemore and Muncy commenced aconversationMuncy asked Sizemore about the next jobthat the crew would be doing Sizemore told Muncy thatthey would finish the sanitary sewer work first and thenstart doing storm sewer work Muncy stated that he didn'tlike receiving the lower rate(for storm sewer)for the work,that he did not want to catch the truckdriver doing anywork, and that if the truckdriver worked he would call theunion business agent out Foreman Sizemore told Muncyto go right ahead and call the business agent and theywould try to get this thing straightened out ForemanSizemore told Muncy that he guessed that Muncy knew thecontract pretty goodMuncy replied in effect that he knewit fairly well Foreman Sizemore told Muncy that the onlyout one more time Considering the facts are whole I do not believe thatNorth issued such instructions or that Sizemore had told Couch that suchhad been done3The two collectivebargaining agreements relating to sewer andsanitarywork differed as to the specific holidays4Apparentlyreferring to employee Simms who worked inJuly 1971 CENTRAL ENGINEERING & CONSTRUCTION COthing he knew about was getting into trouble, that he hadlied on him(Sizemore)Muncy asked Sizemore in effect ifhe meant that he had lied on him when he went to theBoard Sizemore replied in effect that this was what he wastalking aboutWhat occurred at this puncture is bestrevealed from the following credited excerpts of Muncy'stestimony 5A Howard Sizemore and I said "are you meaningwhen I went to the Labor Board" and he said "yes,"and I said,"no, I didn't lie You lied,"and when hesaid that,I said"no," or rather I told him, I said "Ididn't lie on you You're the one that was Tieing" andhe started to swing back and I took it that he was goingto hit me with his hand back, so he toldme at the time"you call me again and I'll knock your ass off " Thosewere the words he used And when he said that, wellone of the men standing by backed off and he thoughtwe were going to fight so I told him, I said,"well I callit like I see it and that's the only way I see it" and thenhe told me again,we changed positions again, he wason the other side of me again and he told me again, hesaid, "if we were off the job and wasn't working onworking hours I'd knock your ass off " That's what hesaid again, and I said "the day you hit me will be theday you die "Later that day the argument renewed What occurred isrevealed by the following credited excerpts from thetestimony of James Turner, JrQ Tell us now right there when you wereclosingup the trailer, what did they say to one another, as nearas you can remember?A As near as I can remember, Bill went up toHoward and was talking to him about, you know, whohad lied earlier in the year and calling each other liarsand Howard didn't like his being called a liar toomuch, you know They almost got into a fight over itand, well, there wasn't too much said He just said,"Howard, I am not scared of you You'd better go onahead home " So, Howard went on back to his truckand got in his truck and then he drove off and we weresitting there,you know and he came over to us and wastalking to usAs indicated, theGeneralCounsel contends thatRespondent, by Foreman Howard Sizemore, threatenedemployees with physical violence and other unspecifiedreprisals for filing charges and giving testimony to theBoard Considering the event in totality, I am persuadedthat the "threat" by Sizemore was directed to Muncy'saccusation that Sizemore had lied In total context thethreat was not directed to the fact that Muncy had filedcharges or given testimony In sum, the occurrence was asimple argument over who lied and reflected a threat toMuncy for stating that Sizemore had lied Accordingly, itwillbe recommended that the 8(a)(1) allegation as tothreats relating to the filing of a charge or giving testimonybe dismissed5Considering the totality of the evidence and logical consistency thereofI find the facts as indicated and discredit the testimony of witnesses to aEvents ofApril20 and21, 1971561The General Counsel alleged in effect that Respondentdiscriminated against William Muncy, Jr, on April 15 or16 in regard to hire or tenure of employment by refusing topermit said employee to start work upon his arrival Aconsideration of the testimony and employment recordsreveals that the event in question occurred on April 21,1971Muncy was 12 minutes late when he reported to work onApril20,1971Foreman Howard Sizemore requiredMuncy towait until the end of the half hour period beforegoingto work As previouslyindicated,considering all ofthe facts,such requirement does not rt veal an act ofdiscrimination by RespondentThe facts reveal that employee Ferris Couch was sickand absent from work on April 20 As the facts havepreviously shown,Foreman Howard Sizemore, Fel nsCouch, and William Muncy,Jr, are all related by blood ormarriageLater that morning,Foreman Howard Sizemore andWilliamMuncy,Jr,had a conversation about Fel nsCouch as is revealed by the following credited excerptsfrom Muncy's testimonyA So I waited and he told me on that date, about10 00 o'clock he told me to tell Ferns Couch,that's theone that was in bed sick,that he wouldn'thave anywork for him the next day and I asked him at that time,I said,"you mean we are not working tomorrow," andhe said,"no, we're working, but we don't have anywork for Ferns because when a man takes off fromwork for one day we are going to make him take offanother day" and I told him then,I said its not my jobto tell Ferns that he's laid offThe next morning Muncy and Couch reported to worklateThe facts are revealed by the following creditedexcerpts from Muncy's testimonyA Well, Ferns had car trouble and I had to go gethim and we got there approximately seven minutes lateand when we got there,Don Horth met us as we gotout of the car and he came up to us and he said,"okay,what's it going to be, are we going to work here ornot?" He held out a pocket watch and he said, "whattime is its Just tell me what time it is, look at that andtellme what time it is9 Do you boys want to work here"and I looked at him and told him what time his wal chsaid The watch said about 22 minutes to 8 00 Then hewas talking kind of loud and I told him,"now beforewe get started don't you go cussing and talking loud atme," and he said,"well I am not cursing I'm justshowing you the time" and I said, "you're talking, alittle loudNow lower your voice and talk to me likeI'm a man" and he did, and we went on over to the jobsitewhere they were getting ready to lay pipe andFerns asked Howard if he wanted him to go ahead andgo to work and he said"yes," and I asked him if hewanted me to go ahead and go to work and he said,"no, you wait for the half hour "contrary effect 562DECISIONSOF NATIONALLABOR RELATIONS BOARDA Yes, he permitted Ferns Couch to go to workand told me to wait until the half hour was over and Iwas standing by the truck and Don Horth said, "areyou going to go to work or not," and I told him at thetime "well Howard told me to wait for the half hour "So,Howard took me on up to where there was amanhole and had me beat out a manhole and left atthattimeThen he came back and then Ferns came outof the ditch and started talking to him and I was uptherebeating out a manhole and Don Horth wasstanding by the truck and we were talking and DonHorth came up and talked to meWhat occurred then is revealed by the following creditedexcerpts of Ferris Couch's testimonyA Yes Then Don left and after awhile he cameback and at that time I got out of the ditch and I wentup and asked Don Horth, "do you think that was theright way to talk to me," for being late six or sevenminutes after working for him for 14 or 15 years, andhe apologized for saying it and he said he was just madand I said "don't talk to me that way anymore" and he,said he was mad, and I said "all right, forget it," and Iwalked back over and went to workDonald Horth then walked over to where Muncy wasWhat occurred is revealed by the following creditedexcerpts from Muncy's testimonyA I wasn't talking in the conversation when theywere standing by the truck Ferris Couch, Sizemore andDon Horth as far as I know, were in the conversationand Don Horth came up to me and he apologized tome for getting on to me that morning and he saideverybody gets mad and loses their headsometimes, atone time or another, and at that time I brought it up tohim that that was the second time that HowardSizemore discriminated against me and I asked himwhether that was discrimination or not-Iguesseverybodygets alittlemad once or twice, and Ibrought it to his attention about Howard Sizemore, theway he discriminated against me, about making mewait to go to work and letting Ferris Couch go aheadand go to work and he said, "don't worry about it, youare not going to be docked any time on it" and I said,"that's not the issue, the point is, how he treated me " Isaid its not fair for him to do like that and to myrecollection he never did anything about it because asfar as I know nothing was done about itDuring this conversation Muncy related to Horth theearly April threat incident as is revealed by the followingcredited excerpts of Muncy's testimony 6THE WITNESSWell, he came up to me, like I said,and apologized for blowing his stack that morning andhe said I guess everybody gets a little mad once ortwice, and I brought it to his attention about HowardSizemore, the way he discriminated against me, aboutmaking me wait to go to workConsidering the foregoing facts and all of the facts in thecase,Iam persuaded that the General Counsel has not6Muncy s testimony on this point appeared confused as to the timesequence of when he so related the incident Considering the logicalconsistency of the facts I place the timing as indicatedestablished that Respondent engaged in unlawful discrimi-natory acts against Muncy on April 21, 1971 Thus thefacts reveal that, irrespective of his protected concertedactivities,Muncy was a difficult employee to handle Herefused to cooperate with his uncle, Foreman HowardSizemore, in telling Ferns Couch not to report to work onApril 21He challenged Partner Donald Horth as to histone of voice and conduct when the lateness issue arose onApril 21, 1971 The disparate treatment accorded Muncyas compared to Couch in allowing Couch to immediatelygo to work appears logically to be a realistic reprisal for hislack of cooperation in refusing to tell Couch to remainaway from work for that day Further, Partner DonaldHorth took every step that a reasonable Respondent couldbe expected to take in solving an on-the-job problemMuncy was not docked for the time he was late on April21, 1971 Horth clearly revealed thatitwas Respondent'sposition that past problems had been solved In sum, I findthat the General Counsel has not established that Respon-dent engaged in discriminatory acts against Muncy asallegedon April 15 or 16, 1971There was testimony presented by witnesses Muncy,Sizemore,Horth, and Gilbert relating to complaint andgrievances engendered by Muncy pertaining to the wagerates for storm and sanitarysewers andto truckdriversdoing laborers' work The testimony of the witnesses maybe said to have expressed the timing of such events in ageneral and imprecise manner excepting for the detailsconcerning the meetings of union representatives andcompany representatives on or about April 26, 1971Considering all of the testimony and the logicalconsistency of all the facts, it appears that the followingsummation of complaints and grievances is proper Muncyconsistently throughout his employment complained toForeman Howard Sizemore and union officials at varioustimes about the wage rates on jobs, that when paid stormsewer wage rates, he should be paid sanitary sewer wagerates It also appears that prior to circa April 9, Muncycomplained to Foreman Howard Sizemore that truckdnverCouch was doing laborers' work It appears that, aroundApril 19, 1971,Muncy complained about truckdriverCouch's doing laborers' work to Foreman Howard Size-moreIt appears that Muncy complained to the Union aroundthis time about the wage rates and also about truckdriverCouch's engaging in laborers' work It appears that 2 or 3days later, apparently around April 22,7 Umon Represent-ativeTurner appeared on the job and discussed thequestions of wage rates and of a truckdriver doing laborers'work with Foreman HowardSizemoreand Muncy UmonRepresentative Turner indicated to Foreman Sizemore thathe was not up on the contract but would have UnionRepresentative Gilbert check into this matterUnion Representative Turner on this occasion also spokeabout truckdnver Couch's performing laborers' work as isrevealed by the following credited excerpt of Muncy'stestimonyA Well, like I said, I had him out there because of7 If the union representative had appeared on the job on April 20 or 21 Iam persuaded that specific testimony would have tied it in to the events ofthose days CENTRAL ENGINEERING & CONSTRUCTION COthe truck driver doing laborer's work and he toldHoward Sizemore the truck driver wasn't supposed tobe doing laborer's work and I went over and talked tohim and Howard came over and he looked at me andtoldme to look at Couch and then he asked me, "whathave you got against thatboy?"He said"if he can't dolaborer'swork around here I can't afford to pay himfor coming here and not doing anything,just doingtruck driver'swork If he can't do laborer'swork I'llhave to lay him off "Foreman Howard Sizemore reported to Partner DonHorth thatMuncy was complaining about truckdriverCouch's performing laborers' work Partner Don Horthdecided to transfer Couch to another crew, and Couch wastransferred to Foreman Swafford's crew on April 26, 1971On April 26, 1971, Union Representative Gilbert went totheRespondent'splace of business and discussed thecontract and wage rates The Respondent explained itsposition as to the different types of work,and the matterseems to have been resolved without any conclusion thatMuncy was entitled to higher rates of pay for workperformedThe Union also appears to have decided toappoint a steward on the job at this time The Unionappointed Ferris Couch to be its steward It is clear thatthe Union appointed a steward at this time so as to ease itsplight in handling the contentions of grievances by MuncyThe facts reveal that Muncy worked from March 26 toAugust 20,1971,without any events of significanceexcepting those previously set forth I find it proper,however, tomake notation about the evidence andtestimony relating to (1) complaints and grievances and (2)the type of work performed by MuncyAs indicated previously, the evidence relating to thenumber of Muncy's complaints and grievances waspresented in a somewhat general and imprecise mannerMuncy testified to the effect that he complained someseven or nine times about the wage rate problem It is clearthat some of these complaints occurred in 1970 and someprior to April 26, 1971 It is not clear whether Muncy madeany complaints about wage rates after April 26, 1971 Thefacts also reveal that other complaints were made by otheremployees to the Union about contract problemsAt the hearing the General Counsel adduced testimonythroughMuncy which appeared to be directed towardestablishing that Foreman Sizemore assigned more harshwork assignments to Muncy after the circa April 9, 1971,argument between Sizemore and Muncy Muncy ultimate-ly appeared to be testifying that such type assignmentsoccurred in 1970 after he had started calling the Union Asindicated, much of the testimony and evidence in this casewas presented in a general and imprecise manner Muncy'stestimony revealed that he started working for Respondentin either June or July 1970, that atsome point of timein1970 he made complaints about wage rates, that when hefirst startedwork,two men were normally assigned to"busting out" manholes, that during the period of time heworked he busted out some 40 to 50 manholes, that afterthe circa April 9 argument he busted out approximately 10manholes, and that there was a safety rule requiring twomen working when one was finishing cement in the bottomof the manholes after placement in the ground Donald563Horth's credited testimony reveals that the manholes areprecast and"busted"out above ground,that two mennormally work in the manholes when one is finishingcement in the bottom of the manholes, that 40 or 45manholes were busted out between May 1971 and August20, 1971,and that there were four men who did this type ofworkIn sum,the evidence does not establish that Muricyreceivedmore harsh assignments of work The criticalquestion would appear to be a comparison of Munc y'swork assignments during the time involved The factsindicate thatMuncy"busted out"approximaTely 10manholes during an approximately 4-month period andthat most of these he worked on by himself This would notappear to be greatly significant It is also noted that theGeneral Counsel's evidence as to what Muncy observedabout work that normally was done when he first beganwork does not reveal the working circumstances at the timeor whether the period of time itself was a normal periodThus, the General Counsel's evidence does not reveal whatassignments were made to other employees during theperiod of time involved or whether other employees werealso required to "bust out"manholes by themselves Insum, the evidence is not sufficient to establish thatRespondentmademore harsh work assignments toMuncyMuncy did not work during the period of time fromAugust 20to September7, 1971 Itappears that on oraround August 20 Muncy had a fight with David Sizemore,thatDavid Sizemore is Foreman Howard Sizemore'sbrother,thatMuncy received cuts in the fight, and thatMuncy was away from work during the period of timefrom August 20 to September 7, 1971, because of suchinjuries It also appears that Muncy had a second fightduring the same period of timeMuncy appeared on September 7, 19711, before work-time,at the Respondent's jobsitewhere the crew henormally worked with was working Foreman HowardSizemore noticed his presenceWhat occurred is revealedby the following excerpts of Howard Sizemore's testimonyA Well, he was sitting there on the job and DonHorth drove up dust before work time and I told him, Isaid,"Muncy is back to work"I said"Ire is hereWhatdo you want to do with him" and he said, "well, wehaven't got anything In fact, I am going to have to layallof them off later this weekWe have run out ofwork"and he said,"do you want me to tell him" and Isaid, "yes, I would rather you tell him" because I feltmaybe he might be mad at meA Don walked up to the truck where he was andjust told him he didn'thave anything for him He wasgoing to have to lay the whole gang off later that weekHe didn't have any work*AWell,Muncywanted to know if the rest of themen were going to work and he said, `yes, they weregoing to work the rest of the week We haven't gotanything to speak of but"he said, "they are going to 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork " So, as far as I was concerned, that was all thatwas saidSinceapartofGeneralCounsel's case concernscontentions about seniority, I note that the facts reveal thatemployees James Turner, Jr and Ricky Sizemore werehired as employees after Muncy was hired, that theyworked during the week after September 7, that RickySizemore was employed on occasion thereafter on otherjobs, that there were employees on the same crew who hadbeen hired by Respondent before the hiring of Muncy, thatsuch employees were not employed for work on thesubsequent occasions that Ricky Sizemore was used, andthatRicky Sizemore is the son of Howard SizemoreFurther with respect to the question of seniority, I find itproper to note the following The collective-bargainingagreements between Respondent and labor organizationsin the record reveal that these are seniority provisions inthe Teamsters contract but not in the Laborers contractThere is some testimony in the record as to whether certainindividualswere hired before or after other individualsThere are also exhibits in the record revealing the dates ofemployment of named employees during April throughDecember 1971 There is also some testimony in the recordas to when several individuals were hired in 1970The General Counsel introduced an exhibit relating topayroll records from April through December 1971, and alisting of jobs engaged in by Respondent The GeneralCounsel adduced testimony to the effect that certain dataon the payroll exhibits, when considered with the joblisting exhibit, would reveal the jobs on which employeesworked at various times Further, the General Counseladduced testimony that certain numerical data wouldreveal individual foreman and gangs It suffices to say thatthese exhibits, in and of themselves when considered withsuch testimony, reveal that the first name on the list can beascertained as a foreman The facts reveal that the samenumber is assigned to one or more foremen Thus, withoutother specific evidence, the data, in and of itself would notreveal precisely the names of employees working under anamed foreman or who the other foremen areThe General Counsel also adduced testimony to theeffect that the hourly rate data in such payroll exhibitwould reveal whether or not the individual employee was aTeamster or a Laborer Thus this would follow becauseknowledge of the collective-bargaining agreement pay rateswould result in such deduction I am persuaded thatwitnessDouglasHorth testified to what he truthfullybelieved I also am persuaded that he or others with hisknowledge could make reasonably accurate determinationas indicated However, I note that the collective-bargainingagreements contain some wage scales that are similar forTeamsters and Laborers The data, in and of itself, will notrevealwhether or not many of the employees areTeamsters or LaborersFurther, I note that with proper testimony or other facts,data might indicate a pattern of seniority or lack thereofduringApril throughDecember 1971There is notestimony as to specific layoffs in 1971 excepting for one inJune and the other in December 1971The General Counsel was adverted to this problem as hepresented his evidence and indicated that he knewpreciselywhat the records showed Further, the partieswere adverted to point out specifically in their briefs whatwas the persuasive evidence in the large number ofexhibits, and that if they did not do so, they would not beconsideredThe briefs submitted do not touch the abovepointFurther with respect to the question of semonty, it maybe noted that there was evidence as to several Teamstersemployees and their hiring dates or membership in theTeamsters as compared to Couch The General Counselalso adduced testimony through several employee witness-es as to what occurred at times of layoff The testimonywas of such a nature that it may not be said to have beendirected to any specific layoff in time I am persuaded thatsuch testimony at most reflects such employees' conclusionthaton the occasions they remembered that youngeremployees (in terms of hiring dates) were laid off and thatolder employees were retained or moved to other crewsThe Respondent's witnesses testified to the effect that, astoLaborers, senioritywas not a controlling factor inlayoffs or retentions, that if they kept employees at times oflayoff, they kept the best employees or transferred them toother crews, and that if ability of employees were equal,seniority was considered The General Counsel by cross-examination of Respondent's witness attempted to showthat in 1970 Respondent utilized seniority as a basis in theDecember 1970 layoff of Muncy Thus, Respondent'switnesses, Foreman Howard Sizemore and Partner DonaldHorth had given affidavits in early 1971 to the effect thatHorth had told Sizemore to lay off Muncy because he wasthe youngest oneWitness Donald Horth testified to theeffect that he knew who the best man was at the timeConsidering the totality of the evidence, I am persuadedthat testimony of Respondent's witnesses to the effect thatsenioritywas not the controlling factor in layoffs orretentions ismore credible than testimony of GeneralCounsel's witnesses as to the manner of layoffs I credittestimonyofRespondent'switnesses relating to thepractice and factors concerning layoffs and retention Inote that in September 1971, Ricky Sizemore was retainedand employed further despite less seniority than FernsCouch In sum, I would further note that GeneralCounsel's evidence relating to documentary data is notsufficiently correlated with other evidence as to reveal theseniority of most of Respondent's employees Thus, it haslittlevalue in attempting to find any pattern of senioritypracticeConclusionThe General Counsel contends in effect that Respondentdischarged or laid off Muncy on September 7, 1971, fordiscriminatory reasons because he filed grievances andbecause he had filed charges with the Board Consideringall of the foregoing and all of the facts in the case, I ampersuaded that the facts are insufficient to make suchfindingThe facts reveal that (1) Muncy had institutedmany contract grievances and had filed charges with theBoard, (2) Respondent considered Muncy to be a trouble-maker, and (3) Respondent had not discriminated againstMuncy prior to the event in question, and the facts indicatethatRespondent discriminatorily considered Capps and CENTRAL ENGINEERING & CONSTRUCTION COGray for reemployment after they filed charges with theBoard In total context,however, Respondent appears tohave attempted to solve many problems of friction withoutdiscrimination although circumstances seem to support apossible reason to cause discriminatory considerationThe facts reveal that Respondent did not considerseniorityasa controlling factor and that as to theSeptember layoff did not follow seniority as to the layoff ofother employees Since Respondent contemplated analmost immediate layoff of Muncy's crew during the weekof September 7, I find it very reasonable that Muncy, whohad been away from work since August 20, was not putback to workon September7,1971Accordingly, Iconclude and find that Respondent did not discharge orlay offMuncy on September 7, 1971, in violation ofSection 8(a)(1), (3), and (4) of the Act 8D Events Concerning Edward P CouchEdward P Couch washired as atruckdriverbyRespondent in September 1970 After being employed,Couch became a member of the Teamsters Union duringSeptember 1970 During 1970 and until around April 26,1971, employeeMuncy complained about Respondent'suse of Couch,a teamstertruckdriver, in laboring work Asa solution to this problem, Respondent transferred Couchfrom Foreman Howard Sizemore's crew to ForemanBobby Swafford's crew on or about April 26, 1971Nothing unusual concerning Respondent and Couchseems to have occurred until the occasion of his goinghome ill one day and a following day layoff The testimonyand evidence relating to these events and a subsequentgrievance filed by Couch is contradictory In my opinionsome of the witnesses are confused as to the facts and, as aresult thereof, counsel appear to have been confused by thefactsEdward Couch testified to the effect that the day ofillness, the layoff of the next day, and the filing of hisgrievance occurred onMay 27 and 28, 1971 PartnerDonald Horth testified to the effect that the day of illnessand the next-day layoff occurred on May 20 and 21, 1971The grievance that was filed was not dated TeamstersRepresentativeDempsey testified to the effect that hedated the grievance June 1, 1971 Records relating toemployee pay reveals that Couch was paid for 1 hour'swork on May 20, for 0 hours on May 21, for 8 hours onMay 27, and for 8 hours on May 28, 1971 ForemanSwafford's testimony was to the effect that he received thegrievanceon a Friday, the day after the 1-day layoffCouch's testimony reveals that the second layoff involvedoccurred in June when most of the crew was laid off andthat this was the first layoff of the kind he had beeninvolved in The undated grievance, among other things,referred to a claim for all days worked by any teamsterwith less seniority than he had Considering all of theforegoing and logical consistency of the evidence, I ampersuaded that the day of illness was on May 20, the day oflayoff was on May 21, and the grievance was filed on June4, 1971 I am persuaded that the union representative8Since Respondents motivation was not affectedby Muncys threatsstated to other persons as regards contemplated action against ForemanHoward Sizemore I finditunnecessaryto consider such regarding the565belatedly dated the grievance incorrectly,and inadvertent-ly incorrectly thought that the day of layoff occurred onMay 28, 1971 Considering all of the foregoing, thetestimony of Donald Horth which appeared more logicaland consistent than the testimony of other witnesses inpoints involved, the credited aspects of the testimony of allthe witnesses,and the logical consistency of all of the facts,I find the facts as followsOn the evening of May 19, 1971, Partner Donald Horthtelephoned Foreman Swafford and instructed him to haveEdward Couch take his truck and transport equipment anda number of men to a street-tarringJob Onthe morning ofMay 20, 1971, Couch did not report to work on timeForeman Swafford telephoned Couch and told him ineffect that he needed him and his truck for the above jobForeman Swafford also reported to someone in the shopthat Couch was not at work and that the y would have tomake other arrangements Partner Donald Horth, aroundthis time,spoke to someone in the shop over the radio andwas advised that Couch had sent word in that he had somebusiness to take care of and wouldn't be in Horth told theshop foreman to send someone else out with a truck to getthe equipment and men to the street-tarring JobCouch reported to work about 1 hour late 9 Couch toldForeman Swafford that he was ill and inquired if he couldbe spared from work Foreman Swafford told Couch thathe could spare him, and Couch went homeLater that morning, Partner Donald Hoi th told ForemanSwafford to tell Couch in effect that]Respondent hadbusiness to take care of and for him to take another day offto take care of his business so that Respondent would nothave him missing another day when he was neededAround 1 30 p in, Foreman Swafford telephoned Couchand told him that he could come pick up his check 10Couch told Swafford that he would Swab ford told Couchthat Partner Donald Horth had said to give him the nextday off for going home that day Couch went in and pickedup his checkItappears that during the week ending May 28, 1971,Couch complained to Foreman Swafford that he shouldhave received"show-up time" for May 20,1971 Swaffordreported this complaint to Partner Donald Horth as isrevealed by the following credited excerpts of Horth'stestimonyA Thatwas the total of that conversation withBobby and then he was off on the next Monday andTuesday and Bobby approached me and said that Paulhad said something about 2, 4 and 8 So I called Paulover and we talked and he told me there was a 2, 4 and8 deal in the contract and I said, "well, I thought therewas an inclement weather clause also" but I wouldcheck and I said,"itreally doesn't make too muchdifference how much hours a day you are driving atruck,oh, one or two,Iguess,you i eally should beworking under a laborer's agreementwithall the timeyou are spending laboring" and he didn't say any moreOh, yes,he did He said,"well, do you want me to quit"and I said,"no Let'sJust do our Job and go on about itissues in this case9Reporting time was 7 a in10The daywas the normalpayday for Couch 566DECISIONSOF NATIONALLABOR RELATIONS BOARDand I'll check this out" and I believe we got thatstraightened outDuring the next week, Couch and certain other employ-ees were laid off There is a dispute as to whether the layoffoccurred on June 2 or 3 Couch's testimony is to the effectthat he was laid off on Wednesday, June 2 ForemanSwafford testified to the effect that Couch and others werelaid off on Wednesday, June 3 The records relating to payfor employees reveal in effect that Thursday, June 3, wasthe last day worked by Couch and a number of otheremployees on Foreman Swafford's gang during this periodI am persuaded and find that the day of Couch's layoffduring this week was June 3 I discredit Couch's testimonyto the contrary effectAs indicated, Couch was laid off on June 3 and was notreturned to work until July 22, 1971As indicated, there is a dispute as to when Couch filed agrievance concerning showup time and a 1-day layoff inMay 1971 I am persuaded from all of the facts that thegrievance filed by Couch concerning the showup time anda 1-day layoff in May and other grievances was filed onJune 4, 1971The undated grievance as to the foregoing reflects thatCouch contendedIwaslaid off my job because I asked forwages that are listed in Act VIIIThe foregoing refers to aquestion of showup time There is no testimony or evidenceto reveal that Couch complained on May 20 (or as hecontends on May 27) about showup time The facts revealthat he did complain during the week of May 28 aboutshowup time for May 20 This occurred after the day layoffon May 21 It follows that his contention as to an improperlayoff could not be about the 1-day layoff It follows froma logical consistency of the facts that his complaint wasthat the June 3 layoff was in retribution for his complaintsduring the week of May 28, 1971, about showup time onMay 20 Further, it is noted that the undated grievanceclaims pay "for all days worked by any Teamster with lessseniority than me " It is clear from the total facts in thiscase that this complaint had to have reference todaysworked after June 3, 1971, by other TeamstersThe aforesaid grievance was processed by the Union andRespondentOn June 9, 1971, the parties resolved thegrievance by agreement to pay Couch (1) showup time forthe day he was sent home (May 20) and (2) wages for theday of layoff (May 21) 11 The parties discussed slightly thequestion of the June layoff It appears that the Union wassatisfied that this was a normal and temporary layoff 12Later on June 19, 1971, Couch filed another grievanceIn this grievance Couch complained and asked for (1) hisjob back, and (2) pay for all time lost due to the layoff ofJune 2, 1971 Couch also contended in his grievance thatcertain laborers were performing Teamsters work TheUnion investigated and processed this grievanceOnAugust 5, 1971, Teamsters RepresentativeDempseyconferred with Respondent and later reported to Couch ineffect that there was no merit to the grievance Couch,thereupon, withdrew his grievance11The date5/28/71concerning the layoff date was written in thegrievance at a later date As indicated the facts reveal this date to beincorrect12As to most of the issues in this case testimony from all witnesses waspiecemealgeneral, and imprecise The facts are determined upon thePart of the General Counsel's case centersaround anargument that Respondent laid off Couch on June 2 and atthe same time retained other truckdrivers who had lessseniority than did Couch The General Counsel contendsthat the collective-bargainingagreementbetween Respon-dent and the Teamsters Union provided in effect forcompanywide seniority principles to govern layoffs insteadof a "gang" type seniority It suffices to say that theGeneral Counsel's contentions as to the contract's provi-sions are correctRespondent's contention that anotherprovision in the contract reveals that "seniority" as toutilitydrivers is to be negotiated separately is withoutmeritThis provision, relating to utility drivers, concernswages and rates and does not concern seniorityAs indicated in the previous discussion concerningMuncy, much testimony and data was placed into therecord concerning layoff practices, seniority, and employ-ment records It is sufficient to say that the evidence as awhole is not sufficient so as to reveal from such data in therecord the interrelationship of seniority and layoffs on pastoccasionsAs an example, the General Counsel's onlyspecific evidence as to seniority of Teamsters relates toCouch and several other employees who apparently hadless seniority than he hadConsidering all of the facts, I credit Donald Horth'stestimony to the effect that Respondent's practice was attunes of layoffs to lay off the entire gang including thetruckdnver, that if men were retained that the best menwere retained, and that usually the older employees wereretained because usually they were the best menThe facts reveal in effect that the Swafford gang was laidoff on June 3, that one or two laborers were retained, andthat the gang remained laid off until around July 22, 1971,when Couch was returned to workConsidering all of the foregoing and all of the facts, I ampersuaded that the preponderance of the facts reveals thatRespondent laid Couch off on June 3 for nondiscriminato-ry reasonsAccordingly, it will be recommended that thecomplaint allegations of conduct concerning Couch alleg-edly violative of Section 8(a)(1) and (3) be dismissed 13EEvents Concerning Capps and GrayDuring the critical time involved in this proceeding,James Gray and Ronald Capps worked on ForemanGeorge Jones' crew Foreman Jones' crew performedrailroad construction work for various plants and compa-nies in and around the State of Indiana Gray had workedfor Respondent off and on for the 5 years preceding July30, 1971His last period of employment for Respondentwas from May 1971 to July 30, 1971 Ronald Cappsworked for Respondent from November 1970 to July 30,1971July 7, 1971-at WorkDuring the week ending July 3, 1971, Respondent had aoverallconsistencyof facts and testimony Testimonyofwitnessesinconsistent with the facts found is discreditedis I would make the same findings even were the facts to be ascontended by the General Counsel as to timing of events of May concerningCouch and as contended as to the filing of grievance thereto CENTRAL ENGINEERING & CONSTRUCTION COcrew headed by Foreman Homer Sizemore working on ajob at the Newport Ammunition Depot Beginning on July6, 1971, the Respondent placed an additional crew headedby Foreman George Jones on the Newport AmmunitionDepot job On July 7 both of the aforesaid crews were atworkHowever, Ronald Capps, a member of ForemanJones' crew, was not at work On July 7, LaborersBusinessAgent Michael Short made one of his regularly weeklytrips to the Newport jobsite to check with Foreman HomerSizemore's crew Foreman Jones was away from the jobsitewhen Short appeared on the scene Short noticed theappearance of additional employees on the job andquestioned the employees on Jones' crew about their unioncards and the question of clearance through this cardShort told the employees to stop work until he checked ontheir clearance through his localForeman Jones returned to the scene Union Representa-tive Short and Jones engaged in a heated discussion aboutthe job stoppage, about the need to check in with the localunion, about Short's other problems with Respondent,about Jones' being a Teamsters member and not a memberof the Laborers Union, and about the requirement thatJones as a foreman be a member of the Laborers UnionForeman Jones and Short also spoke to several employeesJones requested the employees to go back to work Shortindicated that they couldn't It appears that Gray statedthat you can't work if the business agent won't let you 14Foreman Jones and the Union Representative alsodiscussed the Local's need to place more men on jobsForeman Jones and Union Representative Short tele-phoned PartnerDouglasHorthAn agreement wasreached that Foreman Jones would join the Union andRespondent would take care of the initiation fees and duesAgreement was also reached that Respondent would hiretwo men out of the local Short left the jobsite ForemanGeorge Jones' crew returned to workLater,Union Representative Short checked with otherlocals about the current standings of the employees andascertained that they were in good standing Short, whohad discussed the question of pay rates with the employees,returned several days later and advised the employees thattheywerebeing paid at or above the contract ratesAs indicated, Foreman Jones' crew returned to workwhen Short left The evidence is piecemeal and fragmentar-y as to what then occurred It would appear reasonable tobelieve that Foreman Jones inquired as to the details ofwho told the men to stop work It is also reasonable tobelieve that he told them not to stop work unless told to doso by himThe General Counsel alleges and contends that ForemanJones questioned the employees about who called theUnion out The General Counsel's only evidence on thispoint is the testimony of James Gray Foreman Jonesdeniesthat he questioned the employees about who calledtheUnion out Employees Ray Jones (Foreman Jones'son),Hanson, and Dennis Hubbard in their testimonycorroborate Foreman Jones' denial Further the testimony14 Jones affidavitindicatesthat Cappsmadesuch remarks Capps wasnot at work on this date The recordindicatesthat Capps and Gray wereclosely associated I am persuaded that Jones erroneously referred to Cappsinstead ofGray Evenif this is an incorrect designatingof the employee it567of union agents, and testimony of Gray and of Capps, as tothe substance of conversation made thereafter to theUnion, indicate that Gray and Capps did not complain ofsuch questioning or threats to fire if employees went to theUnion, at least until after their July 30 discharge I ampersuaded by the overall facts that Gray's testimony as tothe alleged interrogation should be discredited It followsthat the complaint allegation to such effect, of conductviolative of Section 8(a)(1), should be dismissedJuly 7-at Capps' HomeOn the evening of July 7, 1971, Foreman George Joneswent to Ronald Capps' home While there, Jones discussedcertainunion insurance matters with Capps ForemanJones spoke about the work stoppage and asked for andreceived evidence of employee union membership fromemployees Gray, Hanson, and Capps 15It is not clear whether the complaint allegations as tounlawful interrogation concerned only tht alleged inteiro-gation of Gray at the jobsite or whether it concerns thisincidentThe General Counsel's brief does not seem toprovide an answer to this question In any event, I ampersuaded that the questioning of and receipt of evidenceof union membership from employees in this case does notconstitute conduct violative of the Act It is clear that inthe context of Respondent's collective-bargaining arrange-ments, and the job stoppage related to "clearance"questions, that there existed a legitimate basis for suchinquiryItfurther appears that employees would notreasonably construe that such was done to pry into thequestion of their union membership or desires for anulterior reason Accordingly, it follows that such conduct isnot violative of Section 8(a)(1) of the Act It is soconcluded and foundThe General Counsel alleges and contends that ForemanJones on this occasion warned the employees that someonewas calling the Union out, and that if he I ound out who itwas that he would get rid of them Witnesses MarthaCapps, Ronald Capps, and James Gray testified to factswhich if credited support the foregoing contentionForeman Jones denied the above facts His testimony iscorroborated in effect by the testimony of Hanson Againconsidering the foregoing and other testimony relating tothe failure of Gray and Capps to mention such threats tothe union agents during ensuing conversations, I ampersuaded that Foreman Jones' denial of such threatsshould be credited I so credit the factsEventsJuly 8-22, 1971Although the next significant issue set by the pleadingsregarding Capps and Gray concerns the events of July 22,1971, I find it proper to note that much of the testimonyand evidence adduced was for the apparent purpose ofsetting forth the facts as to the events between July 8 and22, 1971would not affect the ultimate decision in this case11 1 credit the testimony of Martha Capps Ronald Capps James Glayand Hanson over Jones denial that he asked for the union cards or recoi ds 568DECISIONSOF NATIONALLABOR RELATIONS BOARDThe facts and comments relating to such facts may be setforth as followsIThe facts reveal that Mrs Ronald Capps telephonedunion Representative Short at some date after July 7, 1971,and related that Foreman Jones had asked for and receivedunion cards or evidence of union membership from someof the employees Despite the lack of specific evidence asto the timing of such telephone call to Short, I place thetiming thereof as after July 7 and before July 12 There isno indication that there was a discussion with Short aboutthe July 12 layoff of Gray and Capps If such telephonecall were made after the July 12 layoff, I am persuaded thatthe facts would have indicated a discussion of said layoffalsoAs indicated previously, I am persuaded that ForemanJones' interest in obtaining the evidence of union member-shipwas legitimately connected with the July 7 jobstoppage problem I note that Gray and Capps appear tobe close friends I note further that Gray cannot read orwrite and cannot "read" numbers on a calendar I ampersuaded that Gray and Capps were concerned over thefact that they did not have their union cards in their ownpossessionand not from fear of reprisal from theRespondentThere is no evidence to reveal that Respondent obtainedany knowledge of the referred-to telephone call made byMrs Capps to Union Representative Short2As previously indicated, Capps was absent fromwork because of illness or a doctor's appointment on July7Capps was also absent from work on July 8 and 9 formedical examination and treatment Foreman Jones wasaware of the fact that Capps' absences on such dates waspurportedly because of illness3The facts are not clear whether Gray worked onThursday (July 8) and Friday (July 9) or only worked onFriday (July 9) 164On Thursday or Friday (July 8 or 9) Gray spoke toForeman Jones about his need to be off from work for acourt appearance during the next week 175On Sunday, July 11, 1971, Partner Douglas Horthand Foreman Jones discussed the status of work for Jones'crew for the coming week Respondent had either finishedor was finishing the Newport job, did not need ForemanJones' crew on the Newport job for the next week, wasmoving Jones' crew to a 3-day job for the Fisher Company,and then was moving Foreman Jones' crew to what wascalled the Marion Job Partner Douglas Horth was of theopinion that he did not need Foreman Jones' crew at fullstrengthWhether this was because he had employed twomen from the local union for several days is not clear Inany event Partner Horth was of the opinion that a full crew16Exhibits relating to time accredited for work indicate that Gray didnot work on Thursday Gray s testimony was to the effect that he worked onJuly 8 1971 As to Gray s testimony it is sufficient to say that the questionsdirected to Gra) and his answers thereto revealed a witness of extremelyquestionable reliability upon this pointi7As indicated Gray was a confused and difficult witness It appearsthat counsel was also confused as to the sequence of events By leadingquestions counsel elicited answers to the effect that Gray attended court forone half day during the week of July 7 Gray however clearly later testifiedto the effect that he was not working on theNewportjob when he went tocourt The evidence clearly reveals that Respondent worked on the Newportjob for the entire week July 6 7 8 and 9 1971 Considering the logicalwas not needed During the discussion,Foreman Jonesmentioned that Capps had been off ill for several days, andthat Gray wanted to be off for a court appearance on July14, 1971 18Partner Douglas Horth told Foreman Jones that he hadseenCapps riding a motorcycle that daySinceCapps hadbeen off for several days with doubt as to the validity ofthe "illness reason"and sinceGraywas to be off for acourt appearance,Respondent decided to lay off Cappsand Gray for the 3-day Fisherjob 19That evening Capps telephoned Foreman Jones aboutthe work assignment for Monday, July 12, 1971 ForemanJones told Capps in effect that he was going to lay offCapps and Gray for 3 days Capps asked Jones to tell himwhy they were being laid off Jones told Capps in effectthat theywere being laid off because Doug Horth had seenhim (Capps) on a motorcycle that day and because Grayhad asked on Thursday or Friday to be off during the nextweekCapps thereupon went to Gray's home Gray was not athome Mrs Gray telephoned Partner Douglas Horth andinquired about the layoff Partner Douglas Horth told MrsGray in effect that the layoff was temporary, was economicin nature,and that Capps and Gray would be back at workin several daysMrs Gray told Partner Douglas Horth thatCapps had been in the hospital Partner Douglas Horthindicated that he did not know this6Thereafter Capps and Gray were recalled to workand Capps and Gray worked from July 14 to 22, 1971,without any problems7Much of the testimony of witnesses Capps, Gray,Short, and Curry was directed to the question of com-plaints and contacts by Capps and Gray with the UnionAs indicated, Gray, as a witness, presented an appearanceof confusion as to timing of events and further appeared tohave confused what occurredin eventsThe questioning ofthe aforesaid witnesses was of such a nature that it may besaid that there is a lack of clarity and probativeness of suchevidence so as to establish thatanycomplaints or contactswere made to the Union or Company prior to the events ofJuly 22, 1971 It is sufficient to say that the facts onlyestablish thatRespondent had knowledge of this onetelephone call by Mrs Gray about layoffs or related matterprior to the events of July 22, 1971Excepting for the purpose of establishing that Mrs Graymade the above-described telephone call, it is not clearwhy so much detail, imprecise and confused as it was, waspresentedPerhaps it was intended to reveal somediscriminatory motivation in the layoff of Capps and Grayon July 12 and 13, 1971 Nevertheless, the General Counselin his complaint, in his statements at the hearing, and in hisconsistency of all the facts I find the facts as indicated18The facts were presented in a loose and confused fashion It is clearthat Grays court appearance did not occur while on the Newportjob It isclearhowever that Gray s court appearance occurred while he wasworking The contemplated layoff was to cover the period of time whenGray was to be in court Gray and Capps returned to work 1 day earlierthan originally scheduled Accordingly I find that the day of the scheduledcourt appearance was July 14 197119The factsare based on logical inference from all the evidence in therecordA finding however that Respondent merely laid off Capps andGrayas a continuation of Capps absence and Gray s contemplated absencewould not affect the results in this case CENTRAL ENGINEERING & CONSTRUCTION CObrief, does not appear to be contending that the layoff wasdiscriminatorily motivated The facts clearly do not revealthatRespondent, prior to the July 12 and 13 layoff, hadknowledge of any complaints to it or the Union by Cappsor Gray In sum, the preponderance of the facts reveal thatthe July 12 and 13 layoff of Capps and Gray was foreconomic and nondiscriminatory reasons8During the week of July 22, 1971, Foreman Jones'crew was working for Respondent on a job for GuideLamp During the period of time prior to July 22, 1971,most of Respondent's employees working on said jobclocked in a few minutes later than was the scheduledstarting timeForeman Jones spoke to one of GuideLamp's supervisors about this problem and inquired as towhether this could cause him any trouble The GuideLamp supervisor indicated that Jones would have notrouble from him, but that the auditors checked the timerecords and that this might cause trouble for RespondentThe facts are clear that on July 21 Foreman Jones warned hisemployees about reporting late for workEvents of July 22On the morning of July 22, 1971, Capps and Gray wentby Foreman Jones' home prior to going to work Cappsindicated to Foreman Jones that he was going to eatbreakfast before going to work Jones indicated that thiswas all right The question is whether Jones indicated thatthis was all right for Capps and others to eat breakfast andto report late to work In my opinion, the facts do notreveal that Foreman Jones was telling Capps that it was allright to be late but was merelyindicatingthat he had noobjection to his eating breakfast It appears to have been anormal conversational answer to someone indicatingagreement that they could do what they had a right to doCapps, Gray, and employee Hubbard rode to the jobtogetherThe employees stopped for breakfast beforegetting to the jobsite Capps, Gray, and Hubbard arrived atthe jobsite a few minutes late Foreman Jones met Capps,Gray, and Hubbard at the gate and complained about theirbeing late Capps and Gray argued to Jones that he hadgiven them permission to have breakfast Foreman Jonestold Capps, Gray, and Hubbardin effectthat he had workfor them to do Foreman Jones indicated to Capps, Gray,and Hubbard where the job was and where the gate wasWhat occurred is best revealed by the following creditedexcerpts of Hubbard's testimony 20A George said, it is about the third or fourth timeyou have been late and I told you this wastime andmaterial job and it is very important that you get hereon time There ain't no way possible that you-Cappssaid, one of the guys said, I've got to have my breakfastand the other one said, I just can get here ontime andgo by home and I still didn't say anything I didn't saya wordQWhat did George say themA George looked at them and he said, that is kindof a poor excuse, something like that, he said I don't20 I credit Hubbard s testimony to these events I also credit Asher stestimony to the events he testified to I discredit Capps and Gray stestimony inconsistent with the facts found21Hubbard on direct examination testified to the effect that he told569know exactly what but he said something about it beinga poor excuseQ Did he say anything else?A Yeah, Gray said, let's go home and George said,okay there's the job or there's the gate It is up to youHe said again, there's the job or there's the gate Hesaid it twice So Gray said, let's go home So, me andRonnie looked at each other and Gray started walkingoff and we stood looking at each other for a second andwe went with him to the shack and signed out and leftConsidering all of the foregoing,itisclear and Iconclude and find that the Respondent did not discrimina-tonly lay off or discharge Gray and Capps on Jul), 22,1971Events-July 22-25, 1971After leaving the jobsite on the morning of July 22, Gray,Capps, and Hubbard proceeded back to IndianapolisEither on the way to Indianapolis, or in Indianapolis,Capps telephoned Union Representative ShortUnionRepresentative Short told Capps in effect that he wouldhave to contact Union Representative Curry, that thematter did not arise in his (Short's) jurisdiction Thereafter,Capps telephoned Union Representative Curry An ap-pointment was set up for Capps and Curry on July 23Capps, Gray, and Hubbard proceeded on July 22 towhere they thought Partner Robert Horth would be Theyultimately located Partner Robert Horth and told him ineffect that Foreman George Jones had laid them off It isclear that Capps, Gray, and Hubbard were indicating theirdesire to be placed back to work Partner Robert Horthtold them in effect that he would have to talk to Pat tnerDouglas Horth about the matter 21Later that day, at "Bud's"garage,Capps and Graystated in presence of an employee named May that theyhad walked off the jobOn July 23, 1971, Capps and Gray went to the Unionhall and spoke to Union Representative Curry Capps andGray told Curry that they had been laid off, thatRespondent had men working who had been hired afterthey had been hired, that such men weia nonunion men,and that they thought it was wrong for Respondent to laythem off and keep the nonunion men working UnionRepresentative Curry told Capps and Gi ay that he wouldcheck into the matterOn July 25, 1971, Partner Douglas Horth and ForemanJones discussed the problem of pending work and the factthat Capps, Gray, and Hubbard had walked off the job onJuly 22, 1971Dennis Hubbard went to Foreman Jones' home to seeForeman Jones about getting his job back What occurredis revealed by the following credited excerpts from Jones'testimonyTHE WITNESS He talked to me and he said, George, Iam sorry that I even walked off the job I am sorry thatIdid I would appreciateit ifyou would let me go backto work and I said,Dennis,if you think you can workPartner Robert Horth that Foreman Jones had said in effect that there wasthe fob and there was the gate On cross examination Hubbard revealedthat he did not tell Partner Robert Horth that Foreman Jones had indicatedthat there was the Job 570DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout walking off the job, I've got nothing againstyou I will talk to Douglas and see what he says and ifsays you can go back to work, fine, its fine with meLater, Capps and Gray went to Foreman Jones' home tosee Foreman Jones about getting their jobs backWhatoccurred is revealed by the following credited excerpts ofJones' testimonyA A very short time after Hubbard had left MrCapps and Mr Gray drove up in front of my house andblew their horn I came out on the porch and I said,come on in, boys, and they said, no, come on out here,we want to talk to you so I went on out into the streetwhere they were at, and talked, and they asked meabout could they get their jobs back and I said, well,Dennis was here and I'll tell you the same thing I toldDennis I'll have to talk to Mr Doug Horth and if itsall right with him, its okay with me and dunng thisconversation at the same time, Jimmy Gray said, let'sgo Ronnie, let's goWe don't have to work for himanyhow I will go and call Doug Horth and I know Ican go to work for Homer Sizemore So there wasn'tanything else said They drove offFollowing the above, Capps telephoned Foreman Jonesto inquire as to whether he could go back to work Jonestold Capps that he had a few things to say to him, to cometo his house Capps went to Foreman Jones' home Whatoccurred there is revealed by the following creditedexcerpts from Jones' testimonyAWell,Mr Capps came in my front room and Iasked him apparently the same question I asked MrHubbard I don't know why you walked off, but do youthink you can work, then I'll talk to Mr Douglas Horthand if he says its all right with him, its all right with mebecause I've got nothing against you whatsoever, andhe said, well, I don't know why I walked offFollowing the above, Capps telephoned Partner DouglasHorthThe discussion centered around whether theemployees had walked off the job or had been sent awayby Foreman Jones Capps expressed a strong desire to bereturned to work Capps told Horth that he had not walkedoff the job, that Foreman Jones had sent him homePartner Douglas Horth told Capps that he would take thematter up with Foreman Jones, that Jones was the one whowould have to rehire him if he were satisfied with himAfter the foregoing conversation, Partner Douglas Horthtelephoned Foreman Jones Horth and Jones discussed thequestion as to whether Jones wanted to put Capps, Gray,and Hubbard to work Foreman Jones indicated that hewouldn't mind it if the men came back to work PartnerDouglas Horth told Jones that they should give the three atryIt appears that Foreman Jones thereafter notified Capps,Gray, and Hubbard to report to work the next day 2222The testimony as to the events July 22-25 was presented in piecemealfashion It is sufficient to say that considering all of the testimony andlogical consistency of the evidence I find the facts as set forth The overallfacts reveal no evidence that the Union had contacted Respondent aboutthe July 22 walkoff until during the week of July 26 I discredit Gray s andCapps testimony to the effect that Foreman Jones spoke about wanting toknow who had contacted the Union I discredit testimony of all witnessesinconsistent with the facts foundEvents of July 26-30, 1971Capps and Gray reported to work on Monday, July 26,1971,at the Guide Lamp job in Anderson, IndianaWithout awaiting specific instructions, Capps and Graycommenced work doing some shoveling Foreman Joneslater asked the two to help some other employees movesome rail Capps and Gray promptly followed his instruc-tionsThe events for the rest of the day may be said to beuneventfulCapps and Gray testified to the effect that ForemanJones spoke to them individually and in effect threatenedthem because they had gone over his head to the Horthsand to the Union Foreman Jones denies such threats It isnoted with respect to this question that all witnesses to thisissuehave factors weighing adversely to their credibilityThus Gray and Capps, as to prior events, have appeared totry to build their case as to alleged remarks by Respon-dent's agents concerning threats about going to the UnionJones' testimony and prior affidavit casts doubt as to hisveracity as to the "overtime" refusal defense Further, it isnoted that there is no evidence to establish that the Union(Curry) contacted Respondent prior to the alleged threatsreferred to Thus, Curry was contacted by Capps and Grayon July 23, a Friday Curry testified to the effect that a dayor two later he contacted Respondent Foreman Jones'testimony revealed that at sometime during the week ofJuly 26 Union Agent Curry contacted him about the July22 walkoff by Gray, Capps, and Hubbard In sum, theevidence as to the timing of the contact by UnionRepresentative Curry with Respondent is of insufficientclarity as to have probative value in connection with aconsideration of logical consistency of facts as regards thecredibility issue presentedConsidering Gray's, Capps',and Jones' testimony, I am persuaded that Jones' testimo-nialdenial of the alleged threats should be credited Icredit Jones' denial that he made the threatening state-mentsCapps and Gray reported to work on July 27 Around8 30 am, Foreman Jones noted that Capps appeared illand sent him to his truck Later, around 10 a in ForemanJones had employee Hubbard drive Capps home Hubbardindicated upon his return to work that Capps appeared tobe feeling better when he got home Around 1 p in,Foreman Jones notified the crew that there was overtimework on "Delco" job if they wanted it Later ForemanJones spoke to Gray about the overtime workas isrevealedby the following credited excerpts from Gray's testimo-ny 23A He asked me if I wanted to work overtime and Isaid, yes, if the other men did, and he said I really don'tneed you, I've got enough men to do the job, but I waswilling to work anyway and he said you know what I'vegot over there, I've got a hole full of water and oil and23Gray s testimony had the ring of truth about this incident ForemanJones deniedany statementabout acidGray hadto remain at the sitewhile the work was finished before going home I find it hard to believeunder such circumstances that Gray would not have worked the overtimeabsent compelling reason Itisclear thatJones either jokingly orintentionally took advantage of Gray s innocent fear I credit Gray stestimony over Jones testimony as to thisincident CENTRAL ENGINEERING & CONSTRUCTION COacid and I asked him what kind of acid it was in the oiland he said he did not know, he said it may eat yourfeet off if you get in it and I said I would not work in itIsat in the car while they did two hours workForeman Jones' crew worked on Wednesday, July 28,1971Jones' crew, including Gray and Capps worked 2hours' overtime on this date 24On Thursday, July 29, 1971, Foreman Jones spoke toPartnerDouglas Horth Jones indicated to Horth thatGray and Capps had refused to work overtime asrequested Partner Douglas Horth indicated in effect thatJones could lay off Capps and Gray when he wanted toOn Friday, July 30, Foreman Jones' crew, includingCapps and Gray, reported to workWhat occurred isrevealed by the following credited excerpts from Capps'testimony 25A He got out of the truck and he said, its rainingtoday, George said, its raining today and I think he saidthe names of the man at Guide Lamp who told himthey didn't want us to work that day and if we wantedto work out in the rain, to go over to Delco-Remy andwork for a few hours, and at that point I don'tremember whether it was me or whoever exactly it wassaid this, but said, George we don't have nothing towork out in the rain with over there, no boots oranything because its all in water and so at that pointmost of us-well there were four of us there, three of usdidn't want to go The fourth man did want to go towork out in the rain so George said you go and work inthe rain at that point and he said I want you to go sit inthe truck with Bill, and he told me I had an opportunityto fire you, but I am not going to fire you, I am justgoing to let you withdraw, and at that point Mr Graysaid, do you have any intention of putting us back towork at anytime and he said, as far as I know, no, I amnot going to take you back He said that you haveagitated yourselves right out of ajobThe General Counsel contends that the overall factsincluding the facts relating to Gray's conversation withDouglasHorth concerning the dropping of charges inreturn for reemployment, reveal that the July 30 layoff wasdiscriminatorily motivated The Respondent's contentionis in effect that Foreman Jones was not satisfied with thecooperative nature of Gray and Capps as employeesForeman Jones testified that he did not like the fact thatGray and Capps commenced work on July 26 withoutawaiting instructions, and that they attempted to work bythemselvesForeman Jones' pretrial affidavit reveals thathe complained to Partner Douglas Horth about Capps' andGray's refusal to work overtime Jones' testimony at thetrial herein as to his reason for the layoff of Capps andGray was very unimpressive In short, I do not believe orcredit the reasons he testified to Rather, I am persuadedfrom the overall facts that Foreman Jones became irritatedby Capps' and Gray's contacts with the Horths and withthe Union, that after Union Agent Curry contacted Jones24Gray had ascertained from another employee that there was no acidin the holes25Gray s testimony was corroborative of Capps Jones testimony wascorroborative of Capps excepting Jones version of the event contradictsthat he told Capps andGraythat they wereagitatorsAs indicatedpreviouslyGray Capps and Jonesas witnessesall present some problem571during the week of July 26, Foreman Jones decided to getrid of Capps and Gray, and that Foreman Jones utilized apretextuous contention of refusal to work overtime topersuade Partner Douglas Horth to authorize his layoff ofCapps and GrayIam persuaded that Partner Douglas Horth believedthat Foreman Jones was honestly presenting the facts andso authorized the layoff of Capps and Gray The ultimatemotivating reason for Foreman Jones' layoff of Capps andGray on July 30, however, was Jones' irritation at Capps'and Gray's contacting the Horths and tht Union about theJuly 22 walkoffIn sum, the evidence reveals thatRespondent discnminatonly discharged Capps and Grayon July 30, 1971, in violation of Section 8(a)(1) and (3) ofthe Act 26On August 5, 1971, Ronald Capps filed an unfair laborpractice charge in Case 25-CA-4466 In effect that chargeaverred that Respondent had discriminatorily dischargedCapps and Gray on July 30, 1971, in violation of Section8(a)(3) and (1) of the ActThe General Counsel also adduced evidence relating tomeetings and conversation between Gray and Capps andPartner Douglas Horth that occurred after July 30, 1971This evidence was adduced to reveal improper motivationby Respondent as to the July 30, 1971, layoff/discharge ofCapps and Gray The complaint did notallege,nor has itbeen contended that Respondent, by Douglas Horth,violated theNationalLaborRelationsAct by suchconductI note the following excerpts from the credited testimonyof Douglas HorthQ Did Mr Capps then call you after approximate-ly a week9A Yes he didQ And what did he say to you and what did yousay to himA Well, in the meantime, Ron had filed the actionwith the Labor Relations Board against us and, ofcourse, I dust got in on the weekend again and I think Ilearned of it that day and I was upset So, theconversationwasn't friendlyHe said, what aboutgoing back to work and I said, do I understand thatyou filed a complaint against us with the LaborRelations Board and he said, yes, and I said, for beinginvolved in Union activity, for discrimination and Isaid, I don't think I gave him much of an opportunityto talk I simply told him that they were a pack of liesand he knew it, that Central Engineering had n< verdiscriminated against himA I let him know my frustration and feeling of illwill by trying to explain to him what it would mean toall of us in time and money and taking business away,of belief it suffices to say that I found Grays and Capps testimonialdemeanor on this incident to appear more truthful in appearance than I didJones I so credit the facts26Although the term layoff was used it is clear that the layoff wasin fact a discharge of such employees 572DECISIONS OF NATIONALLABOR RELATIONS BOARDin effect, and told him that at this time, we had nothingfurther to discuss It would have to come out in courtInote the following excerpts from the credited testimonyof Douglas Horth as to a conversation with James Gray onNovember 30, 1971A As nearly as I can remember, he said, hello, thisisJimmy Gray and I said, oh, hello, and he said, isthere any chance to go back to work and I said, do youwant to go back to work and he said, yes, I would liketo drop this whole mess and go back to work and I said,how does Capps feel about this and he said, I don'tknow I haven't seen Capps in a long time and I said,had you been working and he said, no, I looked thistown over and I haven't been able to find a job and Isaid, under what arrangements would you go back towork and he said, just go back to work and I said, thenhe said, do you have work and I said, yes, I've got a lotof work now but I really don't know what to tell youbecause we are in a problem of litigationWe are nowfaced with a legal question This is a matter in thehands of the attorneys and I don't know whether it isproper for us to talk together about this, although Idon't want to seem curt to you or close the door, I wantyou to understand that I am going to our attorney withthis information and I suggest you go to your peopleThey can choose to call me back and I'll be here andthat terminated that conversationA In about 15 minutes the phone rang again MrCapps was on the phone and he said rather, what aboutgoing back to work and I said, have you talked to Grayand he said, yes, he called me and I said, do you wantto go back to work and under what basis9 He said, oh,we couldmake a settlementand go back to work and Isaid, I have only ajob here and he said what about myback pay and I said, I know nothing about any backpay I'll make no arrangements and then I went intothis situation that we were in litigation and that, as Ihad told Gray, I would turn this over to our attorneysand felt that he should talk to his people as to what Isaid and that terminated that conversation except forsome minor chit chat about business thingsIt is sufficient to say that I am persuaded from theoverall facts in this case that Partner Douglas Horthhonestly believed that Respondent had not discrimmaton-ly laid off or discharged Gray and Capps on July 30, 1971I am persuaded from the overall facts that the Horths, upto the filing of unfair labor practice charges, have tried toabide by Federal law I am persuaded, however, that thefiling of the unfair labor practice charges on August 5,1971, by Capps, pushed the patience of the Horths too far,resulting in the attitude as indicated by Douglas Horth'stestimony Although this latter conduct is not alleged norcontended to be a separate violation of the Act, it has beenlitigated Such conduct is violative of Section 8(a)(1) of theAct I note, however, that the remedy for such conduct isessentially encompassed in the remedy provided for theunlawful discharge of Capps and Gray on July 30, 1971IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices,itwill be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the ActIthaving been found that Respondent discriminatonlydischarged James Gray and Ronald Capps in violation ofSection 8(a)(3) and (1) of the Act, the recommended Orderwill provide that Respondent make an offer of reinstate-ment to and make each whole for loss of earnings withinthe meaning and in accord with the Board's decisions in FW Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co,138 NLRB 716, excepting as specificallymodified by the wording of such recommended OrderBecause of the character of the unfair labor practicesherein found,the recommended Order will provide that theRespondent cease and desist from the specific unfair laborpractices found, and that it cease and desist from in anyothermanner interfering with, restraining,and coercingemployees in the exercise of their rights guaranteed bySection 7 of the ActUpon the basis of the above findings of fact and uponthe entire record in the case, I make the followingCONCLUSIONS OF LAW1Robert J Horth, Donald A Horth, and Douglas RHorth, a partnership d/b/a Central Engineering andConstruction Co, the Respondent, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2Local716, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, andLocal 274 and Local 204, Laborers' International Union ofNorth America, AFL-CIO, each are, and have been at alltimesmaterialherein, labor organizations within themeaning of Section 2(5) of the Act3By discharging James Gray and Ronald Capps theRespondent discouraged union membership by discnmi-natmg in regard to tenure of employment, therebyengaging in unfair labor practices in violation of Section8(a)(3) and(1) of the Act4By interfering with, restraining,and coercing em-ployees in the exercise of rights guaranteed in Section 7 of CENTRAL ENGINEERING & CONSTRUCTION COtheAct, the Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended 27ORDERRespondent, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Discharging, laying off, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term or condition of employment, in order todiscourage membership in any labor organization(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act, except for the extent asmay be permitted by a lawful agreement in accord withSection 8(a)(3) of the Act2Take the following affirmative action which it isfound will effectuate the policies of the Act(a) Offer James Gray and Ronald Capps immediate andfull reinstatement to their former positions or, if suchpositions are no longer available, to substantially equiva-lent positions, without prejudice to their seniority or otherrights previously enjoyed, and make them whole for anyloss of pay suffered by reason of violative conduct directedtoward them, in the manner described in the section of theTrial Examiner's Decision entitled "The Remedy "(b)Notify James Gray and Ronald Capps if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order(d) Post at its place of business at Indianapolis, Indiana,copiesof the attached notice marked "Appendix "28Copies of said notice, on forms provided by the RegionalDirector forRegion 25, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 29IT IS FURTHER ORDERED that the allegations of thecomplaint not specifically found herein to constituteviolations of the Act be dismissed57327 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposes28 In the event that the Board s Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading Posted byOrder of the National Labor Relations Board shall be changed to readPosted Pursuant to a Judgment of the United States Courtof AppealsEnforcingan Order of the National LaborRelations Board29 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed this provision shall be modified to teadNotify theRegional Director for Region 25 in writing within 20 daysfrom the date of this Order what steps the Respondent has takento complyherewithAPPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL offer James Gray and Ronald Cappsimmediate and fullreinstatementto their formerpositions or, if such positionsare nolonger available, tosubstantially equivalentpositions,without prejudice totheir seniority or other rights previously enjoyed, andmake them whole for any loss of pay suffered by reasonof the conduct violative of the Act directedagainstthemWE WILL NOT discharge, layoff, or otherwise discrim-inate against employees in regardto hireor tenure ofemployment, or any term or condition of employment,in order to encourage or discourage me mbership in anylabor organizationWE WILL NOT in any othermannerinterfere with,restrain, or coerce our employeesin the exerciseof theirrights guaranteedin Section7 of the Act, except to theextent as may be permitted under lawfulagreements inaccord withSection8(a)(3) of the ActAll our employees are free to become or remain, of torefrain from becomingor remaining,members of any otherlabor organization except tothe extentasmay bepermitted under lawful agreements in accord with Section8(a)(5) of the ActROBERT J HORTH, DONALDA HORTH, AND DOUGLASR HORTH, A PARTNERSHIPD/B/A CENTRALENGINEERING ANDCONSTRUCTION CO(Employer)DatedBy(Representative)(Title)We will notifyJamesGray and Ronald Capps if presentlyserving in theArmedForces ofthe UnitedStates of theirright to full reinstatement upon application in accordancewith the SelectiveServiceAct, as amended,after dischargefrom the Armed Forces 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defaced bydirected to the Board's Office, 614 ISTA Center, 150 WestanyoneMarket Street, Indianapolis, Indiana 46204, TelephoneThis notice must remain posted for 60 consecutive days317-633-8921from the date of posting and must not be altered, defaced,or covered by any other material Any questions concern-ing this notice or compliance with its provisions may be